Order filed, August 18, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00486-CV
                                 ____________

  CLAYTON WOODS HOMEOWNERS ASSOCIATION INC., Appellant

                                         V.

                 THE CWEREN LAW FIRM PLLC, Appellee


                  On Appeal from the Co Civil Ct at Law No 4
                             Harris County, Texas
                      Trial Court Cause No. 1141556-101


                                     ORDER

      The reporter’s record in this case was originally due June 24, 2020. See Tex.
R. App. P. 35.1. The court issued a past due notice on July 30, 2020 and has
received no response and the record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

      We order Alexandra L. McDaniel, the court reporter, to file the record in this
appeal within 15 days of the date of this order.


                                  PER CURIAM


Panel Consists of Justices Spain, Hassan and Poissant.